DETAILED ACTION
This Office Action is in response to an amendment to the claims filed 1/19/2022 and a subsequent interview on 2/17/2022. As per the interview, claims 1 and 22 have been amended, claim 21 has been cancelled, and no claims have been added. Thus, claims 1, 8-20, and 22 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Nasser Ashgriz on 2/17/2022.
In the claims:
Claim 1 line 4 has language amended from “having a top surface and a back surface” to instead read --having a planar top surface and a back surface--
Claim 1 lines 6-7 has language amended from “liquid chamber, and having an orifice at a center of the piezoceramic transducer to allow for a liquid to enter” to instead read --liquid chamber, the piezoceramic transducer further consisting of an orifice at its center to allow for a liquid to enter--
Claim 21 has been cancelled
Claim 22 line 10 has language amended from “a piezoceramic transducer having an orifice at its center and attached to the distal” to instead read --a piezoceramic transducer consisting of an orifice at its center and attached to the distal--
Claim 22 line 13 has language amended from “the liquid and a front side of the piezoceramic transducer faces the opening of the” to instead read --the liquid and a front planar side of the piezoceramic transducer faces the opening of the--
Claim 22 line 31 has language amended from “provide power to the moving mechanism and the” to instead read --provide power to the motor and the--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all the claimed structural and functional limitations of claim 1 (and by extension, claim 22). Specifically, the prior art of record fails to teach a top planar surface of a piezoceramic transducer that has a single orifice from which a droplet is continually maintained for nebulization. 
The closest prior art of record is Danek (US Pat. 10,888,117) and Drews et al. (US Pat. 4,912,357).
Danek teaches a structurally similar device to the claimed invention, having a nebulizer with a liquid chamber, a piezo transducer operating in the range of 1-5 MHz with multiple orifices and a top and back surface, a plunger for moving the liquid, a moving mechanism/ motor for moving the plunger, a drive circuit and control system for operating the moving mechanism/ motor, continually making a droplet, a power supply, and creating aerosol of less than 5 microns. Danek fails to teach, a top planar surface of a piezoceramic transducer that has a single orifice from which a droplet is continually maintained for nebulization, nor being meshless and having a piezoceramic, nor forming an aerosol on the top surface of the droplet, nor droplets less than 100 nanoliters, nor droplets between 300 and 500 microns in diameter. 

It would not be obvious to one of ordinary skill in the art to modify the Danek and Drews prior art references to include the missing structural limitations, as it would drastically alter the functionality and mechanism of the nebulization devices, rendering it inoperable in its current form. As such, the claimed invention is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785